This opinion is subject to administrative correction before final disposition.




                                  Before
                      GASTON, STEWART, and HOUTZ
                         Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                        Donte C. MESTUZZI
        Culinary Specialist (Subsurface) Seaman (E-3), U.S. Navy
                                Appellant

                              No. 202000004

                            Decided: 21 April 2021

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                        Ann K. Minami (arraignment)
                          Kimberly J. Kelly (trial)

   Sentence adjudged 6 September 2019 by a general court-martial
   convened at Naval Base Kitsap-Bremerton, Washington, consisting of
   a military judge sitting alone. Sentence in the Entry of Judgment:
   reduction to E-1, confinement for four years, 1 and a bad-conduct
   discharge.

                              For Appellant:
                   Captain Thomas P. Belsky, JAGC, USN




   1  The convening authority suspended confinement in excess of 42 months pursu-
ant to a plea agreement.
             United States v. Mestuzzi, NMCCA No. 202000004
                            Opinion of the Court

                               For Appellee:
                            Brian K. Keller, Esq.

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, Uniform Code of Military Justice, 10
U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2